

Exhibit 10.3


[logo.jpg]


SPECIFIC SECURITY AGREEMENT
New York


Debtor (Name): Corning Natural Gas Corporation
(Organizational Structure): Corporation
(State Law organized under): New York
(Organizational Identification Number, if any; note that this is NOT a request
for the Taxpayer Identification Number):
(Address of residence/chief executive office): 330 West William Street, Corning,
New York 14830


Bank/Secured Party: Manufacturers and Traders Trust Company, a New York banking
corporation with its banking offices at One M&T Plaza, Buffalo, New York 14203
Attention: Office of General Counsel.


For good and valuable consideration, the receipt and sufficiency of which is
acknowledged, and intending to be legally bound, Debtor agrees with Secured
Party as follows:


1. Security Interests.


1.1 Grant. As security for the prompt and complete payment and performance when
due of all of the Obligations, Debtor does hereby grant to Secured Party a
continuing security interest (“Security Interest”) in all property of Debtor
listed on Exhibit A hereto (or, if there is no Exhibit A or Exhibit A has not
been completed, in all personal property and fixtures of Debtor, including,
without limitation, all accounts, chattel paper, investment property, deposit
accounts, documents, goods, equipment, farm products, general intangibles
(including trademarks, service marks, trade names, patents, copyrights, licenses
and franchises), instruments, contract rights, money, letter of credit rights,
causes of action (including tort claims) and other personal property (including
agreements and instruments not constituting chattel paper or a document, general
intangible or instrument)), wherever located, whether now existing or owned or
hereafter arising or acquired, whether or not subject to the Uniform Commercial
Code, as the same may be in effect in the State of New York, as amended from
time to time (“UCC”), and whether or not affixed to any realty, including (i)
all additions to, accessions to, substitutions for, replacements of and
supporting obligations of the foregoing; (ii) all proceeds and products of the
foregoing, including, without limitation, insurance proceeds; and (iii) all
business records and information relating to any of the foregoing and any
software or other programs for accessing and manipulating such information
(collectively, the “Collateral”).


1.2 Obligations. The term “Obligations” means any and all indebtedness or other
obligations of Debtor to Secured Party in any capacity, now existing or
hereafter incurred, however created or evidenced, regardless of kind, class or
form, whether direct, indirect, absolute or contingent (including obligations
pursuant to any guaranty, endorsement, other assurance of payment or otherwise),
whether joint or several, whether from time to time reduced and thereafter
increased, or entirely extinguished and thereafter reincurred, together with all
extensions, renewals and replacements thereof, and all interest, fees, charges,
costs or expenses which accrue on or in connection with the foregoing,
including, without limitation, any indebtedness or obligations (i) not yet
outstanding but contracted for, or with regard to which any other commitment by
Secured Party exists; (ii) arising prior to, during or after any pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding; (iii) owed by Debtor to others
and which Secured Party obtained, or may obtain, by assignment or otherwise; or
(iv) payable under this Agreement.


2. Covenants. So long as this Agreement is in effect, Debtor covenants and
agrees:


2.1 Perfection of Security Interest. Debtor shall execute and deliver to Secured
Party such financing statements, control agreements or other documents, in form
and content satisfactory to Secured Party, as Secured Party may from time to
time request to perfect and continue the Security Interest. Upon the request of
Secured Party, Debtor shall deliver to Secured Party any and all instruments,
chattel paper, negotiable documents or other documents evidencing or
constituting any part of the Collateral properly endorsed or assigned, in a
manner satisfactory to Secured Party. Until such delivery, Debtor shall hold
such portion of the Collateral in trust for Secured Party. Debtor shall pay all
expenses for the preparation, filing, searches and related costs in connection
with the grant and perfection of the Security Interest. Debtor authorizes (both
prospectively and retroactively) Secured Party to file financing statements, and
any continuations and amendments thereof, with respect to the Collateral without
Debtor’s signature. A photocopy or other reproduction of any financing statement
or this Agreement shall be sufficient as a financing statement for filing in any
jurisdiction.


2.2 Negative Pledge; Disposition of Collateral. Debtor shall not grant or allow
the imposition of any lien, security interest or encumbrance on, or assignment
of, the Collateral unless consented to in writing by Secured Party. Debtor shall
not make or permit to be made any sale, transfer or other disposition of the
Collateral; provided, however, prior to the occurrence of an Event of Default,
Debtor may in the ordinary course of business consistent with its past practices
and with prudent and standard practices used in the industry that is the same or
similar to that in which Debtor is engaged: (i) dispose of any Collateral
consisting of equipment that is obsolete or worn-out; (ii) sell or exchange any
Collateral consisting of equipment in connection with the acquisition of other
equipment that is at least as valuable as such equipment, that Debtor intends to
use for substantially the same purposes as such equipment and that is not
subject to any security interest or other lien or encumbrance; or (iii) collect
Collateral consisting of accounts or assign such Collateral for purposes of
collection.


2.3 Condition of Collateral; Impermissible Use. Debtor shall keep the Collateral
consisting of goods in good condition and shall not commit or permit damage or
destruction (other than ordinary wear and tear) to such Collateral. Debtor shall
not permit any Collateral consisting of goods (i) to be used in such a manner
that would violate any insurance policy or warranty covering the Collateral or
that would violate any applicable law of any governmental authority (including
any environmental law) now or hereafter in effect; (ii) to become fixtures on
any real property on which Secured Party does not have a first priority mortgage
lien (unless Secured Party has been provided with an acceptable
landlord/mortgagee waiver) or become an accession to any goods not included in
the Collateral; or (iii) to be placed in any warehouse that may issue a
negotiable document with regard to such Collateral.
 
©Manufacturers and Traders Trust Company, 2008


--------------------------------------------------------------------------------


 
2.4 Modification to Collateral. Debtor shall not, without Secured Party’s prior
written consent, grant any extension on, compound, settle for less than the full
amount of, release (in whole or in part), modify, cancel, or allow for any
substitution, credit or adjustment on Collateral consisting of accounts, chattel
paper, general intangibles, instruments, documents or investment property,
except that in the absence of an Event of Default, Debtor may grant to account
debtors, or other persons obligated with respect to the Collateral, extensions,
credits, discounts, compromises or settlements in the ordinary course of
business consistent with its past practices and consistent with prudent and
standard practices used in the industries that are the same or similar to those
in which Debtor is engaged.


2.5 Titled Goods. Debtor shall cause all goods included in the Collateral to be
properly titled and registered to the extent required by applicable law. Upon
the request of Secured Party, Debtor shall cause the interest of Secured Party
to be properly indicated on any certificate of title relating to such goods and
deliver to Secured Party each such certificate, and any additional evidence of
ownership, certificates of origin or other documents evidencing any interest in
such goods.


2.6 Insurance. Debtor shall, at its own expense and at all times, maintain
effective insurance policies covering damage to persons and against fire, flood,
theft and all other risks to which the Collateral may be subject, all in such
amounts, with such deductibles and issued by such insurance company as shall be
satisfactory to Secured Party. Such insurance policies shall have all
endorsements that Secured Party may require and shall further (i) name Secured
Party, exclusively, as the additional insured on the casualty insurance and the
lender’s loss payee and/or mortgagee on the hazard insurance; (ii) provide that
Secured Party shall receive a minimum of thirty (30) days prior written notice
of any amendment or cancellation; and (iii) insure Secured Party notwithstanding
any act or neglect of Debtor or other owner of the property described in such
insurance. If Debtor fails to obtain the required insurance as provided herein,
Secured Party may, but is not obligated, to obtain such insurance as Secured
Party may deem appropriate, including, without limitation, if Secured Party so
chooses, “single interest insurance” which will cover only Secured Party’s
interest in the Collateral. Debtor shall pay or reimburse to Secured Party the
cost of such insurance. Secured Party shall have the option, in its sole
discretion, to hold insurance proceeds as part of the Collateral, apply any
insurance proceeds toward the Obligations or allow the Debtor to apply the
insurance proceeds towards repair or replacement of the item of Collateral in
respect of which such proceeds were received. Upon the request of Secured Party,
Debtor shall from time to time deliver to Secured Party such insurance policies,
or other evidence of such policies satisfactory to Secured Party, and such other
related information Secured Party may request.


2.7 Collateral Information. Debtor shall provide all information, in form and
substance satisfactory to Secured Party, that Secured Party shall from time to
time request to (i) identify the nature, extent, value, age and location of any
of the Collateral, or (ii) identify any account debtor or other party obligated
with respect to any chattel paper, general intangible, instrument, investment
property, document or deposit account included in the Collateral.


2.8 Financial Information. Debtor shall furnish to Secured Party financial
statements in such form (e.g., audited, reviewed, compiled) and at such
intervals as Secured Party shall request from time to time plus any additional
financial information that Secured Party may request. All such financial
statements shall be in conformity with generally accepted accounting principles
consistently applied.


2.9 Taxes; Licenses; Compliance with Laws. Before the end of any applicable
grace period, Debtor shall pay each tax, assessment, fee and charge imposed by
any governmental authority upon the Collateral, the ownership, disposition or
use of any of the Collateral, this Agreement or any instrument evidencing any of
the Obligations. Debtor shall maintain in full force and effect each license,
franchise or other authorization needed for any ownership, disposition or use of
the Collateral and the conduct of its business, operations or affairs. Debtor
shall comply with all applicable law of any governmental authority (including
any environmental law), now or hereafter in effect, applicable to the ownership,
disposition or use of the Collateral or the conduct of its business, operations
or affairs.


2.10 Records; Legend. Debtor shall maintain accurate and complete books and
records relating to the Collateral in conformity with generally accepted
accounting principles consistently applied. At Secured Party’s request, Debtor
will legend, in form and manner satisfactory to Secured Party, its books and
records to indicate the Security Interest.


2.11 Additional Collateral. If at any time the liquidation value of any of the
Collateral is unsatisfactory to Secured Party, then, on demand of Secured Party,
Debtor shall immediately (i) furnish such additional collateral satisfactory to
Secured Party to be held by Secured Party as if originally pledged hereunder and
execute such additional security agreements, financing statements or other
agreements as requested by Secured Party, or (ii) repay the Obligations to bring
the outstanding amount of the Obligations to within a satisfactory relationship
to the liquidation value of the Collateral.


2.12 Notifications of Change. Immediately upon acquiring knowledge or reason to
know of any of the following, Debtor shall notify Secured Party of the
occurrence or existence of (i) any Event of Default; (ii) any event or condition
that, after notice, lapse of time or after both notice and lapse of time, would
constitute an Event of Default; (iii) any account or general intangible that
arises out of a contract with any governmental authority (including the United
States); (iv) any event or condition that has or (so far as can be foreseen)
will or might have any material adverse effect on the Collateral (including a
material loss destruction or theft of, or of any damage to, the Collateral,
material decline in value of the Collateral or a material default by an account
debtor or other party’s performance of obligations with respect to the
Collateral), on Debtor or its business, operations, affairs or condition
(financial or otherwise).


2.13 Lien Law. If any account or general intangible included in the Collateral
represents money owing pursuant to any contract for the improvement of real
property or for a public improvement for purposes of the Lien Law of the State
of New York (the “Lien Law”), Debtor shall (i) give Secured Party notice of such
fact; (ii) receive and hold any money advanced by Secured Party with respect to
such account or general intangible as a trust fund to be first applied to the
payment of trust claims as such term is defined in the Lien Law (Section 71 or
otherwise); and (iii) until such trust claim is paid, not use or permit the use
of any such money for any purpose other than the payment of such trust claims.


2.14 Protection of Collateral; Further Assurances. Debtor shall, at its own
cost, faithfully preserve, defend and protect the Security Interest as a prior
perfected security interest in the Collateral under the UCC and other applicable
law, superior and prior to the rights of all third parties (other than those
permitted pursuant to Section 3.1) and shall defend the Collateral against all
setoffs, claims, counterclaims, demands and defenses. At the request of Secured
Party, Debtor shall do, obtain, make, execute and deliver all such additional
and further acts, things, deeds, assurances and instruments as Secured Party may
deem necessary or advisable from time to time in order to attach, continue,
preserve, perfect or protect the Security Interest and Secured Party’s rights
hereunder including obtaining waivers (in form and content acceptable to Secured
Party) from landlords, warehousemen and mortgagees. Debtor hereby irrevocably
appoints Secured Party, its officers, employees and agents, or any of them, as
attorneys-in-fact for Debtor with full power and authority in the place and
stead of Debtor and in the name of Debtor or its own name from time to time in
Secured Party’s discretion, to perform all acts which Secured Party deems
appropriate to attach, continue, preserve or perfect and continue the Security
Interest, including signing for Debtor (to the extent such signature may be
required by applicable law) UCC-1 financing statements, UCC-3 amendment or other
instruments and documents to accomplish the purposes of this Agreement. This
power of attorney, being coupled with an interest, is irrevocable and shall not
be affected by the subsequent disability or incompetence of Debtor.
 
©Manufacturers and Traders Trust Company, 2008

2

--------------------------------------------------------------------------------


 
3. Representations and Warranties. Debtor represents, warrants and agrees as
follows:


3.1 Title. Debtor holds good and marketable title to the Collateral free and
clear from any security interest or other lien or encumbrance of any party,
other than the Security Interest or such liens, security interests or other
liens or encumbrances specifically permitted by Secured Party and set forth on
Exhibit A hereto (“Permitted Liens”). Debtor has not made any prior sale,
pledge, encumbrance, assignment or other disposition of any of the Collateral
except for the Permitted Liens.


3.2 Authority. If Debtor is a business entity, it is duly organized, validly
existing and in good standing under the laws of the above-named state of
organization. Debtor has the full power and authority to grant the Security
Interest and to execute, deliver and perform its obligations in accordance with
this Agreement. The execution and delivery of this Agreement will not (i)
violate any applicable law of any governmental authority or any judgment or
order of any court, other governmental authority or arbitrator; (ii) violate any
agreement governing Debtor or to which Debtor is a party; or (iii) result in a
security interest or other lien or encumbrance on any of Debtor’s assets, except
in favor of Secured Party. Debtor’s certificate of incorporation, by-laws or
other organizational documents do not prohibit any term or condition of this
Agreement. Each authorization, approval or consent from, each registration and
filing with, each declaration and notice to, and each other act by or relating
to, any party required as a condition of Debtor’s execution, delivery or
performance of this Agreement (including any shareholder or board of directors
or similar approvals) has been duly obtained and is in full force and effect.
Debtor has the power and authority to transact the business in which it is
engaged and is duly licensed or qualified and in good standing in each
jurisdiction in which the conduct of its business or ownership of property
requires such licensing or such qualification.


3.3 Judgments and Litigation. There is no pending or threatened claim, audit,
investigation, action or other legal proceeding or judgment or order of any
court, agency or other governmental authority or arbitrator which involves
Debtor or the Collateral and which might have a material adverse effect upon the
Collateral, the Debtor, its business, operations, affairs or condition
(financial or otherwise), or threaten the validity of this Agreement or any
related document or action. Debtor will immediately notify Secured Party upon
acquiring knowledge of the foregoing.


3.4 Enforceability of Collateral. Instruments, chattel paper, accounts or
documents which constitute any part of the Collateral are genuine and
enforceable in accordance with their terms, comply with the applicable law of
any governmental authority concerning form, content, manner of preparation and
execution, and all persons appearing to be obligated on such Collateral have
authority and capacity to contract and are in fact obligated as they appear to
be on such Collateral. There are no restrictions on any assignment or other
transfer or grant of the Security Interest by Debtor. Each sum represented by
Debtor from time to time as owing on accounts, instruments, deposit accounts,
chattel paper and general intangibles constituting any part of the Collateral by
account debtors and other parties with respect to such Collateral is the sum
actually and unconditionally owing by account debtors and other parties with
respect thereto at such time, except for applicable normal cash discounts. None
of the Collateral is subject to any defense, set-off, claim or counterclaim of a
material nature against Debtor except as to which Debtor has notified Secured
Party in writing.


3.5 Location of Chief Executive Office, Records, Collateral. The locations of
the following are listed on page one of this Agreement or, if different or
additional, on Exhibit A hereto: (i) Debtor’s residence, principal place of
business and chief executive office; (ii) the office in which Debtor maintains
its books or records relating to the Collateral; (iii) the facility (including
any storage facility) at which now owned or subsequently acquired equipment and
fixtures constituting any part of the Collateral shall be kept; and (iv) the
real property on which any crop included in the Collateral is growing or is to
be grown, or on which any timber constituting any part of the Collateral is or
is to be standing. Debtor will not effect or permit any change in any of the
foregoing locations (or remove or permit the removal of the records or
Collateral therefrom, except for mobile equipment included in the Collateral
which may be moved to another location for not more than 30 days) without 30
days prior written notice to Secured Party and all actions deemed necessary by
Secured Party to maintain the Security Interest intended to be granted hereby at
all times fully perfected and in full force and effect have been taken. All of
the locations listed on page one or Exhibit A are owned by Debtor, of if not, by
the party(ies) identified on Exhibit A.


3.6 Structure; Name. Debtor’s organizational structure, state of registration
and organizational identification number (if any) are stated accurately on page
one of this Agreement, and its full legal name and any trade name used to
identify it are stated accurately on page one of this Agreement, or if different
or additional are listed on Exhibit A hereto. Debtor will not change its name,
any trade names or its identity, its organizational structure, state of
registration or organizational identification number without 30 days prior
written notice to Secured Party. All actions deemed necessary by Secured Party
to maintain the Security Interest intended to be granted hereby at all times
fully perfected and in full force and effect have been taken.


4. Performance and Expenditures by Secured Party. If Debtor fails to perform or
comply with any of the terms hereof, Secured Party, at its option, but without
any obligation so to do, may perform or comply, or otherwise cause performance
or compliance, with such terms including the payment or discharge of all taxes,
fees, security interest or other liens, encumbrances or claims, at any time
levied or placed on the Collateral. An election to make expenditures or to take
action or perform an obligation of Debtor under this Agreement, after Debtor’s
failure to perform, shall not affect Secured Party’s right to declare an Event
of Default and to exercise its remedies. Nor shall the provisions of this
Section relieve Debtor of any of its obligations hereunder with respect to the
Collateral or impose any obligation on Secured Party to proceed in any
particular manner with respect to the Collateral.


5. Duty of Secured Party. Secured Party’s sole duty with respect to the custody,
safekeeping and physical preservation of the Collateral in its possession shall
be to deal with it in the same manner as Secured Party deals with similar
property for its own account. Neither Secured Party nor its directors, officers,
employees or agents shall be liable for failure to demand, collect or realize
upon the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of the Collateral upon the request of
Debtor or any other person or to take any other action whatsoever with regard to
the Collateral. The powers conferred on Secured Party hereunder are solely to
protect Secured Party’s interests in the Collateral and shall not impose any
duty upon any Secured Party to exercise any such powers. Secured Party shall be
accountable only for amounts that it actually receives as a result of the
exercise of its powers under this Agreement, and neither it nor its officers,
directors, employees or agents shall be responsible to Debtor for any act or
failure to act hereunder, except for its own gross negligence or willful
misconduct.


6. Certain Rights and Remedies.


6.1 Inspection; Verification. Secured Party, and such persons as it may
designate, shall have the right from time to time to (i) audit and inspect (a)
the Collateral, (b) all books and records related thereto (and make extracts and
copies from such records), and (c) the premises upon which any of the Collateral
or books and records may be located; (ii) discuss Debtor’s business, operations,
affairs or condition (financial or otherwise) with its officers, accountants;
and (iii) verify the validity, amount, quality, quantity, value, condition and
status of, or any other matter relating to the Collateral in any manner and
through any medium Secured Party may consider appropriate (including contacting
account debtors or third party possessing the Collateral for purpose of making
such verification). Debtor shall furnish all assistance and information and
perform any acts Secured Party may require regarding thereto. Debtor shall bear
the cost and expense of any such inspection and verification.
 
©Manufacturers and Traders Trust Company, 2008

3

--------------------------------------------------------------------------------


 
6.2 Notification of Security Interest. Secured Party may notify any or all
account debtors and other person obligated with respect to the Collateral of the
Security Interest therein. Upon the request of Secured Party, Debtor agrees to
enter into such warehousing, lockbox or other custodial arrangement with respect
to any of the Collateral that Secured Party shall deem necessary or desirable.


6.3 Application of Proceeds. Secured Party may apply the proceeds from the sale,
lease or other disposition or realization upon the Collateral to the Obligations
in such order and manner and at such time as Secured Party shall, in its sole
discretion, determine. Debtor shall remain liable for any deficiency if the
proceeds of any sale, lease or other disposition or realization upon the
Collateral are insufficient to pay the Obligations. Any proceeds received by
Debtor from the Collateral after an Event of Default shall (i) be held by Debtor
in trust for Secured Party in the same medium in which received; (ii) not be
commingled with any assets of Debtor; and (iii) be delivered to Secured Party in
the form received, properly indorsed to permit collection. After an Event of
Default, Debtor shall promptly notify Secured Party of the return to or
repossession by Debtor of goods constituting part of the Collateral, and Debtor
shall hold the same in trust for Secured Party and shall dispose of the same as
Secured Party directs.


6.4 Income and Proceeds of Instruments and Investment Property. Until the
occurrence of an Event of Default, Debtor reserves the right to request to
receive all cash income or cash distribution (whether in cash or evidenced by
check) payable on account of any instrument or investment property constituting
part of the Collateral (collectively, “Cash Distribution”). Until actually paid,
all rights in the foregoing shall remain subject to the Security Interest. Any
other income, dividend, distribution, increase in or profits (including any
stock issued as a result of any stock split or dividend, any capital
distributions and the like) on account of any instrument or investment property
constituting part of the Collateral and, upon the occurrence of an Event of
Default, all Cash Distributions, shall be delivered to Secured Party immediately
upon receipt, in the exact form received and without commingling with other
property which may be received by, paid or delivered to Debtor or for Debtor’s
account, whether as an addition to, in discharge of, in substitution of, or in
exchange of the Collateral. Until delivery, such Collateral shall be held in
trust for Secured Party.


6.5 Registered Holder of the Collateral. Secured Party shall have the right to
transfer to or register (with or without reference to this Agreement) in the
name of Secured Party or its nominee any investment property, general
intangible, instrument or deposit account constituting part of the Collateral so
that Secured Party or such nominee shall appear as the sole owner of record
thereof; provided, however, that so long as no Event of Default has occurred,
Secured Party shall deliver to Debtor all notices, statements or other
communications received by it or its nominee as such registered owner, and upon
demand and receipt of payment of necessary expenses thereof, shall give to
Debtor or its designee a proxy or proxies to vote and take all action with
respect to such Collateral. After the occurrence of any Event of Default, Debtor
waives all rights to be advised of or to receive any notices, statements or
communications received by Secured Party or its nominee as such record owner,
and agrees that no proxy or proxies given by Secured Party to Debtor or its
designee as aforesaid shall thereafter be effective.


7. Default.


7.1 Events of Default. Any of the following events or conditions shall
constitute an “Event of Default”: (i) failure by Debtor to pay when due (whether
at the stated maturity, by acceleration, upon demand or otherwise) the
Obligations, or any part thereof, or there occurs any event or condition which
after notice, lapse of time or after both notice and lapse of time will permit
acceleration of any Obligation; (ii) default by Debtor in the performance of any
obligation, term or condition of this Agreement or any other agreement with
Secured Party or any of its affiliates or subsidiaries (collectively,
“Affiliates”); (iii) failure by Debtor to pay when due (whether at the stated
maturity, by acceleration, upon demand or otherwise) any indebtedness or
obligation owing to any third party or any Affiliate, the occurrence of any
event which could result in acceleration of payment of any such indebtedness or
obligation or the failure to perform any agreement with any third party or any
affiliate; (iv) Debtor is dissolved, becomes insolvent, generally fails to pay
or admits in writing its inability generally to pay its debts as they become
due; (v) Debtor makes a general assignment, arrangement or composition agreement
with or for the benefit of its creditors or makes, or sends notice of any
intended, bulk sale; the sale, assignment, transfer or delivery of all or
substantially all of the assets of Debtor to a third party; or the cessation by
Debtor as a going business concern; (vi) Debtor files a petition in bankruptcy
or institutes any action under federal or state law for the relief of debtors or
seeks or consents to the appointment of an administrator, receiver, custodian or
similar official for the wind up of its business (or has such a petition or
action filed against it and such petition action or appointment is not dismissed
or stayed within forty-five (45) days); (vii) the reorganization, merger,
consolidation or dissolution of Debtor (or the making of any agreement
therefor); (viii) the death or judicial declaration of incompetency of Debtor,
if an individual; (ix) the entry of any judgment or order of any court, other
governmental authority or arbitrator against Debtor; (x) falsity, omission or
inaccuracy of facts submitted to Secured Party or any Affiliate (whether in a
financial statement or otherwise); (xi) an adverse change in the Collateral,
Debtor, its business, operations, affairs or condition (financial or otherwise)
from the status shown on any financial statement or other document submitted to
Secured Party, and which change Secured Party determines will have a material
adverse affect on (a) Debtor, its business, operations or condition (financial
or otherwise), or (b) the ability of Debtor to pay or perform the Obligations;
(xii) any pension plan of Debtor fails to comply with applicable law or has
vested unfunded liabilities that, in the opinion of Secured Party, might have a
material adverse effect on Debtor’s ability to repay its debts; (xiii) any
indication or evidence received by Secured Party that Debtor may have directly
or indirectly been engaged in any type of activity which, in Secured Party’s
discretion, might result in the forfeiture of any property of Debtor to any
governmental authority; (xiv) the occurrence of any event described in Section
7.1(i) through and including 7.1(xiii) with respect to any endorser, guarantor
or any other party liable for, or whose assets or any interest therein secures,
payment of any of the Obligations; or (xv) Secured Party in good faith deems
itself insecure with respect to payment or performance of the Obligations.


7.2 Rights and Remedies Upon Default. Upon the occurrence of any Event of
Default, Secured Party without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law) to or upon Debtor or any other person (all and each of which
demands, presentments, protests, advertisements and notices are hereby waived),
may exercise all rights and remedies of a secured party under the UCC, under
other applicable law, in equity or otherwise or available under in this
Agreement including:


7.2.1 Obligations Immediately Due; Termination of Lending. Secured Party may
declare all or any part of any Obligations not payable on demand to be
immediately due and payable without demand or notice of any kind. All or any
part of any Obligations whether or not payable on demand, shall be immediately
due and payable automatically upon the occurrence of an Event of Default in
Section 7.1 (vi) above. The provisions hereof are not intended in any way to
affect any rights of Secured Party with respect to any Obligations which may now
or hereafter be payable on demand. Secured Party may terminate any obligation it
may have to grant any additional loan, credit or other financial accommodation
to Debtor.


7.2.2 Access to Collateral. Secured Party, or its agents, may peaceably retake
possession of the Collateral with or without notice or process of law, and for
that purpose may enter upon any premises where the Collateral is located and
remove the same. At Secured Party’s request, Debtor shall assemble the
Collateral and deliver it to Secured Party or any place designated by Secured
Party, at Debtor’s expense.
 
©Manufacturers and Traders Trust Company, 2008

4

--------------------------------------------------------------------------------


 
7.2.3 Sell Collateral. Secured Party shall have the right to sell, lease or
otherwise dispose of the Collateral in one or more parcels at public or private
sale or sales upon such terms and conditions as it may deem advisable and at
such prices as it may deem best, for cash or on credit or for future delivery
without assumption of any credit risk. Each purchaser at any such sale shall
hold the property sold absolutely, free from any claim or right on the part of
Debtor. Debtor hereby waives (to the extent permitted by law) all rights of
redemption, stay and appraisal which Debtor now has or may at any time in the
future have under any applicable law now existing or hereafter enacted. Secured
Party shall have the right to use Debtor’s premises and any materials or rights
of Debtor (including any intellectual property rights) without charge for such
sales or disposition of the Collateral or the completion of any work in progress
for such times as Secured Party may see fit. Without in any way requiring notice
to be given in the following time and manner, Debtor agrees that with respect to
any notice by Secured Party of any sale, lease or other disposition or
realization or other intended action hereunder or in connection herewith,
whether required by the UCC or otherwise, such notice shall be deemed reasonable
and proper if given at least five (5) days before such action in the manner
described below in the Section entitled “Notices”.


7.2.4 Collect Revenues. Secured Party may either directly or through a receiver
(i) demand, collect and sue on any Collateral consisting of accounts or any
other Collateral including notifying account debtors or any other persons
obligated on the Collateral to make payment on the Collateral directly to
Secured Party; (ii) file any claim or to take any other action or proceeding in
any court of law or equity or otherwise deemed appropriate by Secured Party with
respect to the Collateral or to enforce any other right in respect of the
Collateral; (iii) take control, in any manner, of any payment or proceeds from
the Collateral; (iv) prosecute or defend any suit, action or proceeding brought
against Debtor with respect to the Collateral; (v) settle, compromise or adjust
any and all claims arising under the Collateral or, to give such discharges or
releases as Secured Party may deem appropriate; (vi) receive and collect all
mail addressed to Debtor, direct the place of delivery thereof to any location
designated by Secured Party; to open such mail; to remove all contents
therefrom; to retain all contents thereof constituting or relating to the
Collateral; (vii) execute, sign or endorse any and all claims, endorsements,
assignments, checks or other instruments with respect to the Collateral; or
(viii) generally, use, sell, transfer, pledge and make any agreement with
respect to or otherwise deal with any of the Collateral; and Debtor hereby
irrevocably appoints Secured Party, its officers, employees and agents, or any
of them, as attorneys-in-fact for Debtor with full power and authority in the
place and stead of Debtor and in the name of Debtor or in its own name from time
to time in Secured Party’s discretion, to take any and all appropriate action
Secured Party deems necessary or desirable to accomplish any of the foregoing or
otherwise to protect, preserve, collect or realize upon the Collateral or to
accomplish the purposes of this Agreement. Debtor revokes each power of attorney
(including any proxy) heretofore granted by Debtor with regard to the
Collateral. This power of attorney, being coupled with an interest, is
irrevocable and shall not be affected by the subsequent disability or
incompetence of Debtor.


7.2.5 Setoff. Secured Party may place an administrative hold on and set off
against the Obligations any property held in a deposit or other account with
Secured Party or any of its Affiliates or otherwise owing by Secured Party or
any of its Affiliates in any capacity to Debtor. Such set-off shall be deemed to
have been exercised immediately at the time Secured Party or such Affiliate
elects to do so.


8. Expenses. Debtor shall pay to Secured Party on demand all costs and expenses
(including all reasonable fees and disbursements of all counsel retained for
advice, suit, appeal or other proceedings or purpose and of any experts or
agents it may retain), which Secured Party may incur in connection with (i) the
administration of this Agreement, including any administrative fees Secured
Party may impose for the preparation of discharges, releases or assignments to
third-parties; (ii) the custody or preservation of, or the sale, lease or other
disposition or realization on the Collateral; (iii) the enforcement and
collection of any Obligations or any guaranty thereof; (iv) the exercise,
performance ,enforcement or protection of any of the rights of Secured Party
hereunder; or (v) the failure of Debtor to perform or observe any provisions
hereof. After such demand for payment of any cost, expense or fee under this
Section or elsewhere under this Agreement, Debtor shall pay interest at the
highest default rate specified in any instrument evidencing any of the
Obligations from the date payment is demanded by Secured Party to the date
reimbursed by Debtor. All such costs, expenses or fees under this Agreement
shall be added to the Obligations.


9. Indemnification. Debtor shall indemnify Secured Party and its Affiliates and
each officer, employee, accountant, attorney and other agent thereof (each such
person being an “Indemnified Party”) on demand, without any limitation as to
amount, against each liability, cost and expense (including all reasonable fees
and disbursements of all counsel retained for advice, suit, appeal or other
proceedings or purpose, and of any expert or agents an Indemnified Party may
retain) heretofore or hereafter imposed on, incurred by or asserted against any
Indemnified Party (including any claim involving any allegation of any violation
of applicable law of any governmental authority (including any environmental law
or criminal law)), however asserted and whether now existing or hereafter
arising, arising out of any ownership, disposition or use of any of the
Collateral; provided, however, the foregoing indemnity shall not apply to
liability, cost or expense solely attributable to an Indemnified Party’s gross
negligence or willful misconduct. This indemnity agreement shall survive the
termination of this Agreement. Any amounts payable under this or any other
section of this Agreement shall be additional Obligations secured hereby.


10. Miscellaneous.


10.1 Notices. Any demand or notice hereunder or under any applicable law
pertaining hereto shall be in writing and duly given if delivered to Debtor (at
its address on Secured Party’s records) or to Secured Party (at the address on
page one and separately to Secured Party’s officer responsible for Debtor’s
relationship with Secured Party). Such notice or demand shall be deemed
sufficiently given for all purposes when delivered (i) by personal delivery and
shall be deemed effective when delivered, or (ii) by mail or courier and shall
be deemed effective three (3) business days after deposit in an official
depository maintained by the United States Post Office for the collection of
mail or one (1) business day after delivery to a nationally recognized overnight
courier service (e.g., Federal Express). Notice by e-mail is not valid notice
under this or any other agreement between Debtor and Secured Party.


10.2 Governing Law; Jurisdiction. This Agreement has been delivered to and
accepted by Secured Party and will be deemed to be made in the State of New
York. Except as otherwise provided under federal law, this Agreement will be
interpreted in accordance with the laws of the State of New York excluding its
conflict of laws rules. DEBTOR HEREBY IRREVOCABLY CONSENTS TO THE EXCLUSIVE
JURISDICTION OF ANY STATE OR FEDERAL COURT IN THE STATE OF NEW YORK IN A COUNTY
OR JUDICIAL DISTRICT WHERE SECURED PARTY MAINTAINS A BRANCH AND CONSENTS THAT
SECURED PARTY MAY EFFECT ANY SERVICE OF PROCESS IN THE MANNER AND AT DEBTOR’S
ADDRESS SET FORTH ABOVE FOR PROVIDING NOTICE OR DEMAND; PROVIDED THAT NOTHING
CONTAINED IN THIS AGREEMENT WILL PREVENT SECURED PARTY FROM BRINGING ANY ACTION,
ENFORCING ANY AWARD OR JUDGMENT OR EXERCISING ANY RIGHTS AGAINST DEBTOR
INDIVIDUALLY, AGAINST ANY SECURITY OR AGAINST ANY PROPERTY OF DEBTOR WITHIN ANY
OTHER COUNTY, STATE OR OTHER FOREIGN OR DOMESTIC JURISDICTION. Debtor
acknowledges and agrees that the venue provided above is the most convenient
forum for both Secured Party and Debtor. Debtor waives any objection to venue
and any objection based on a more convenient forum in any action instituted
under this Agreement.
 
©Manufacturers and Traders Trust Company, 2008

5

--------------------------------------------------------------------------------


 
10.3 Security Interest Absolute. All rights of Secured Party hereunder, the
Security Interest and all obligations of Debtor hereunder shall be absolute and
unconditional irrespective of (i) any filing by or against Debtor of any
petition in bankruptcy or any action under federal or state law for the relief
of debtors or the seeking or consenting to of the appointment of an
administrator, receiver, custodian or similar officer for the wind up of its
business; (ii) any lack of validity or enforceability of any agreement with
respect to any of the Obligations, (iii) any change in the time, manner or place
of payment of, or in any other term of, all or any of the Obligations, or any
other amendment or waiver of or any consent to any departure from any agreement
or instrument with respect to the Obligations, (iv) any exchange, release or
non-perfection of any lien or any release or amendment or waiver of or consent
under or departure from any guarantee, securing or guaranteeing all or any of
the Obligations, or (v) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, Debtor in respect of the Obligations or
this Agreement. If, after receipt of any payment of all or any part of the
Obligations, Secured Party is for any reason compelled to surrender such payment
to any person or entity, because such payment is determined to be void or
voidable as a preference, impermissible setoff, or a diversion of trust funds,
or for any other reason, such payment shall be reinstated as part of the
Obligations and this Agreement shall continue in full force notwithstanding any
contrary action which may have been taken by Secured Party in reliance upon such
payment, and any such contrary action so taken shall be without prejudice to
Secured Party’s rights under this Agreement and shall be deemed to have been
conditioned upon such payment having become final and irrevocable.


10.4 Remedies Cumulative; Preservation of Rights. The rights and remedies herein
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies which Secured Party may have under other agreements
now or hereafter in effect between Debtor and Secured Party, at law (including
under the UCC) or in equity. No failure or delay of Secured Party in exercising
any power or right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. Debtor
expressly disclaims any reliance on any course of dealing or usage of trade or
oral representation of Secured Party including representations to make loans to
Debtor. No notice to or demand on Debtor in any case shall entitle Debtor to any
other or further notice or demand in similar or other circumstances.


10.5 Joint and Several; Successors and Assigns. If there is more than one
Debtor, each of them shall be jointly and severally liable for all amounts,
which become due, and the performance of all obligations under this Agreement
and the term “Debtor” shall include each as well as all of them. This Agreement
shall be binding upon Debtor and upon its heirs and legal representatives, its
successors and assignees, and shall inure to the benefit of, and be enforceable
by, Secured Party, its successors and assignees and each direct or indirect
assignee or other transferee of any of the Obligations; provided, however, that
this Agreement may not be assigned by Debtor without the prior written consent
of Secured Party.


10.6 Waivers; Changes in Writing. No course of dealing or other conduct, no oral
agreement or representation made by Secured Party or usage of trade shall
operate as a waiver of any right or remedy of Secured Party. No waiver of any
provision of this Agreement or consent to any departure by Debtor therefrom
shall in any event be effective unless made specifically in writing by Secured
Party and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No modification to any provision
of this Agreement shall be effective unless made in writing in an agreement
signed by Debtor and Secured Party.


10.7 Interpretation. Unless the context otherwise clearly requires, references
to plural includes the singular and references to the singular include the
plural; the word “or” has the inclusive meaning represented by the phrase
“and/or”; the word “including”, “includes” and “include” shall be deemed to be
followed by the words “without limitation”; and captions or section headings are
solely for convenience and not part of the substance of this Agreement. Any
representation, warranty, covenant or agreement herein shall survive execution
and delivery of this Agreement and shall be deemed continuous. Each provision of
this Agreement shall be interpreted as consistent with existing law and shall be
deemed amended to the extent necessary to comply with any conflicting law. If
any provision nevertheless is held invalid, the other provisions shall remain in
effect. Debtor agrees that in any legal proceeding, a photocopy of this
Agreement kept in Secured Party’s course of business may be admitted into
evidence as an original. Terms not otherwise defined in this Agreement shall
have the meanings attributed to such terms in the UCC.


10.8 Waiver of Jury Trial. DEBTOR AND SECURED PARTY HEREBY KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY DEBTOR AND
SECURED PARTY MAY HAVE IN ANY ACTION OR PROCEEDING, IN LAW OR IN EQUITY, IN
CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTIONS RELATED HERETO. DEBTOR
REPRESENTS AND WARRANTS THAT NO REPRESENTATIVE OR AGENT OF SECURED PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SECURED PARTY WILL NOT, IN THE EVENT
OF LITIGATION, SEEK TO ENFORCE THIS JURY TRIAL WAIVER. DEBTOR ACKNOWLEDGES THAT
SECURED PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE PROVISIONS OF THIS SECTION.


Dated: May 7, 2008
CORNING NATURAL GAS CORPORATION
     
By:  
/s/ Michael I. German  
Name:
Michael I German
 
Title:
President



ACKNOWLEDGMENT


STATE OF NEW YORK
)
 
: SS.
COUNTY OF BROOME
)



On the ______ day of May, in the year 2008, before me, the undersigned, a Notary
Public in and for said State, personally appeared MICHAEL I. GERMAN, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.
 

--------------------------------------------------------------------------------

Notary Public                                             
 

--------------------------------------------------------------------------------

FOR SECURED PARTY USE ONLY:
Authorization Confirmed:
_______________________________________________________________________________
If Debtor’s Obligations arise under a guaranty in favor of Secured Party, list
the name of each party whose indebtedness is being guaranteed under such
guaranty: __________________
 
©Manufacturers and Traders Trust Company, 2008

6

--------------------------------------------------------------------------------


 
Exhibit A



1.
Grant (§1.1): Debtor grants the Security Interest in its property described
below (mark applicable box):




o
All Equipment. If marked here, all equipment, including equipment which is or
becomes fixtures, and any general intangibles associated with such equipment and
fixtures.




x
Specific Equipment. If marked here, in the following described equipment,
including equipment which is or becomes fixtures, and any general intangibles
associated with such equipment:



All Fixtures and Equipment now owned or hereafter affixed to, or used in
connection with, the premises described on attached Schedule A and any and all
replacements thereof and additions thereto and in the proceeds, rents, issues,
profits and all now in existence or hereafter arising, Accounts and General
Intangibles arising from such premises. All present and future debts between the
parties are hereby secured.



o
All Inventory. If marked here, in all inventory.




o
Specific Inventory. If marked here, in the following described inventory and in
all inventory of the same class:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

o
All Accounts, General Intangibles and Chattel Paper. If marked here, in all
accounts, general intangibles or chattel paper.

 

o
Specific Accounts, General Intangibles or Chattel Paper. If marked here, in the
following described accounts, general intangibles or chattel paper:
__________________________________________________________________________

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

o
Other Types of Property. If marked here, in the following described property:
_________________________________

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

2.
Permitted Liens (§3.1)




3.
Residence, principal place of business or chief executive office (§3.5(i))




4.
Location of Books and Records (§3.5(ii))




5.
Location of Inventory, Equipment, Fixtures, Crops or Timber (§3.5(iii) and
§3.5(iv))




6.
Locations Not Owned by Debtor and Name of Record Owner (§3.5)




7.
Trade Name, “Doing Business As” Name or Assumed Name (§3.6)

 

--------------------------------------------------------------------------------


 